Citation Nr: 1413979	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-07 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial rating in excess of 10 percent for lumbar strain prior to June 21, 2012, and a rating in excess of 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, Spouse 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to July 2009. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for lumbar strain and assigned a 10 percent disability rating, effective July 16, 2009.  

On July 19, 2012, the RO increased the disability rating to 40 percent, effective June 21, 2012.  As the rating is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue is characterized to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is associated with the claims file. 

The Board notes that the RO granted service connection for radiculopathy of the left lower extremity and assigned a 10 percent disability rating in a July 2012 rating decision.  As there was no Notice of Disagreement received within one year of that decision, the Board finds that entitlement to a higher evaluation is not considered to be a component of the present appeal.  

The Board has reviewed all evidence of record, including that found on Virtual VA.


FINDING OF FACT

Prior to, and from June 21, 2012, the Veteran's lumbar spine disability has been productive of flexion of no more than 30 degrees; ankylosis has not been shown.


CONCLUSIONS OF LAW

Prior to June 21, 2012, the criteria for a 40 percent rating, but no higher, for lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2013).

As of June 21, 2012, the criteria for a rating in excess of 40 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA also has a duty to assist.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include private treatment records, VA examination reports, service treatment records (STRs), and statements from the Veteran.  Further, the Veteran was medically evaluated in February 2010 and June 2012, in connection with his claim for lumbar strain.  The duty to assist has been fulfilled.

The Veteran has not asserted, nor is it evident from the record, that any additional evidence is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (2013).  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  In applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

The Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell, 25 Vet. App. 32.  Rather, to support an increased rating pain must result in functional loss, in terms of limitations in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall afford the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability Ratings - Lumbar Spine

The Veteran's lumbar strain has been rated under Diagnostic Code 5237, which follows the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71, Plate V; see also 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Combined range of motion of the thoracolumbar spine refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., Note 5. 

In the present case, both prior to and from June 21, 2012, it has not been contended nor shown by medical evidence that the Veteran has a vertebral fracture (5285); complete bony fixation of the spine (DC 5286), or ankylosis of the lumbar spine (DC 5289 or General rating formula for diseases and injuries of the spine).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable.

Factual Background

In this case, the Veteran reported during a February 2010 VA examination that he experienced moderate low back pain, described as a constant "pinching" sensation that was exacerbated by prolonged periods of sitting or standing.  He did not take any medications for his back problems, had not undergone any back surgery, and did not use a back brace or any ambulatory assistive devices.  His back disability did not affect his ability to work or carry out his daily routine.

Objective examination revealed a normal gait.  Motor strength was normal (5/5), sensation was intact to light touch, and deep tendon reflexes were normal (2+) in all extremities.  Ranges of motion of the thoracolumbar spine were recorded as forward flexion to 65 degrees, extension to 30 degrees, right and left lateral flexion both to 30 degrees, and right and left lateral rotation both to 30 degrees.  There was no objective evidence of pain, muscle weakness, spasm, or guarding, and the examiner remarked that the range of motion results appeared to outweigh the objective findings.  The Veteran was able to perform the range of motion maneuvers 3 times without further limitation due weakness, fatigue, or incoordination.  A diagnosis of recurrent bilateral lumbar paraspinal muscle strain was provided.

Private treatment records dated from January 2010 through April 2010 show complaints of and treatment for low back pain.  A January 7, 2010 evaluation report records range of motion of the lumbar spine as forward flexion to 22 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, and left lateral flexion to 10 degrees.  Motor strength was noted as normal in all planes and it was indicated that the Veteran tolerated palpation well.  

A private treatment record dated April 1, 2011, shows complaints of constant and worsening low back pain.  The Veteran reported that the variety of pain main medications he utilized only offered moderate and intermittent pain relief.  Physical therapy was also not helpful. Objective findings revealed moderate spasm and tenderness in the left lower lumbar area.  Forward flexion was recorded as 30 degrees.  All neurologic findings were normal. 

During a VA examination June 2012, the Veteran reported that he experienced tingling in the left leg and that his foot felt wet with prolonged sitting or standing.  He stated that he had been treated with epidural steroid injections in the past and is currently taking Gabapentin daily, and Tramdol as needed.  The Veteran denied any periods of flare-ups. 

On examination, the ranges of motion of the thoracolumbar spine were recorded as forward flexion to 25 degrees, extension to 20 degrees, right and left lateral flexion both to 30 degrees, right lateral rotation to 30, and left lateral rotation to 20 degrees.  The ranges of motion remained unchanged following repetitive motion; however, the examiner noted that there was some functional loss evidenced by less movement than normal.  There was no guarding, spasm, or tenderness of the thoracolumbar spine.  Neurologic examination revealed that motor strength was normal, there was no muscle atrophy, and reflexes were normal (2+) at the knees and ankles.  Sensation to light touch was normal throughout the lower extremities bilaterally and straight leg raising was normal bilaterally.  There was no numbness in the lower extremities, bowel and bladder functions were normal, and there were no incapacitating episodes.  The Veteran did not use any assistive devices.  A diagnosis of degenerative disc disease of the lumbar spine was provided.

Analysis

Prior to June 21, 2012

The Board finds that prior to June 21, 2012, the Veteran's low back symptoms warrant an increased evaluation of 40 percent, but no more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

At the May 2013 Board Hearing, the Veteran asserted his disagreement with the results of the February 2010 VA examination.  He testified that the he was forced to push through the pain during range of motion testing.  He also testified that he took pain medication in preparation for the long drive to the VA Medical center and the medication most likely confuted the examination findings.  The Board finds the Veteran's testimony to be credible and further notes that the February 2010 examination results appear to be anomalous when compared to the January 2010 and April 2011 private treatment records and subsequent June 2012 VA examination findings.  The Board therefore finds that the February 2010 VA examination report to be of little probative value.  See Madden, 125 F.3d 1447. 

The January 2010 and April 2011 private treatment records show that prior to June 21, 2012, forward flexion was limited to 30 degrees, which is commensurate with the criteria for a 40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  No additional functional loss was noted.  See Deluca, 8 Vet. App. 202.  The 40 percent evaluation also contemplates the reported muscle spasms.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The next-higher evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.  Because the Veteran has at least some movement at all levels of the spine, ankylosis is not demonstrated.  The Board additionally notes that the record fails to show incapacitating episodes, so evaluation under Diagnostic Code 5243 for Intervertebral Disc Syndrome is not warranted.  38 C.F.R. § 4.71a.  

Thus, the Board determines that the preponderance of the evidence is in favor of the assignment of a 40 percent rating for the Veteran's lumbar strain for the period prior to June 21, 2012.  38 C.F.R. § 4.7.

As of June 21, 2012

The Board finds that as of June 21, 2012, the Veteran's low back symptoms most nearly approximate the criteria for the current 40 percent evaluation and no more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The June 2012 VA examination show that forward flexion is limited to 25 degrees. As noted above, the next-higher evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine and the Veteran does not currently meet this criteria.  As also noted above, the record does not show incapacitating episodes, and an evaluation under Diagnostic Code 5243 for Intervertebral Disc Syndrome is not warranted.  38 C.F.R. § 4.71a. 

Thus, the Board determines that the preponderance of the evidence is against the assignment of a rating in excess of 40 percent for the Veteran's lumbar strain as of June 21, 2012.  38 C.F.R. § 4.7. 

Extraschedular & TDIU Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the schedular evaluation is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected low back disability are congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the 40 percent rating assigned herein more than reasonably describes the Veteran's disability level and symptomatology.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

The Board has also considered whether the issue of entitlement to total disability individual unemployment (TDIU) has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, the Veteran reported at the VA examination in June 2012, that his lumbar strain does not affect his ability to work because he sits at a desk at an office and the position works well with his current back problem.  There is no evidence of unemployability related to the Veteran's lumbar disability.  Thus, the Board finds that no further consideration of a TDIU is warranted at this time.


ORDER

Prior to June 21, 2012, entitlement to an initial rating of 40 percent, but no higher, for lumbar strain is granted.

As of June 21, 2012, entitlement to an initial rating in excess of 40 percent for lumbar strain is denied.  



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


